Appeal by the de*617fendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered January 14, 1998, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied her Batson motion (see Batson v Kentucky, 476 US 79 [1986]) since she failed to make a prima facie showing of discrimination (see People v Blackford, 256 AD2d 619, 620 [1998]). The prosecutor’s exercise of a peremptory challenge against one black prospective juror fails, without more, to establish a Batson violation (see People v Cousin, 272 AD2d 477, 478 [2000]; People v Hinton, 285 AD2d 476 [2001]; People v Blackford, supra).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Krausman, J.P., Schmidt, Crane and Rivera, JJ., concur.